Citation Nr: 0710832	
Decision Date: 04/12/07    Archive Date: 04/25/07

DOCKET NO.  03-28 698	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an initial combined rating in excess of 40 
percent for residuals of prostate cancer, to include voiding 
dysfunction and impotence.


REPRESENTATION

Appellant represented by:	Sean A. Ravin, Attorney at Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

P. Sorisio, Associate Counsel

INTRODUCTION

The veteran had active service from July 1967 until July 
1969.    

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from an April 2001 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO) in 
Waco, Texas.

This matter was previously before the Board in August 2004, 
at which time the claim was denied.  The veteran appealed the 
Board's August 2004 decision denying his claim to an initial 
combined rating in excess of 40 percent for residuals of 
prostate cancer, to include voiding dysfunction and 
impotence, to the United States Court of Appeals for Veterans 
Claims (Court).  In an August 2006 Order, the Court vacated 
the Board's August 2004 decision and remanded the matter to 
the Board for action consistent with the Order. 


The appeal is REMANDED to the agency of original jurisdiction 
(AOJ) via the Appeals Management Center (AMC), in Washington, 
DC.  VA will notify the appellant if further action is 
required.


REMAND

The Board has reviewed the evidence of record and finds that 
additional development is required in order to satisfy VA's 
duty to assist the veteran with respect to his increased 
rating claim.  

In its August 2006 Order, the Court noted that the 
examinations of record, at the time of the previous Board 
decision, were inadequate because the VA examiners did not 
have access to the appellant's claims file or previous 
examination records or did not indicate whether these 
documents were reviewed.  The Court also noted the importance 
of the veteran's disability-history in light of the potential 
assignment of staged ratings in this appeal.  See Fenderson 
v. West, 12 Vet. App. 119, 125-26 (1999); see also 38 C.F.R. 
§ 4.1 (2006) (stating that in determining the level of 
current impairment that the disability is considered in the 
context of the entire recorded history).  

It is noted that when an examination report is inadequate, it 
is part of VA's duty to assist the veteran to order another 
examination.  38 U.S.C. § 5107(a); see also 38 C.F.R. § 4.2 
(2006) (stating that if an examination report does not 
contain sufficient detail, the rating board must return it as 
inadequate for evaluation purposes).  Further, the Board 
notes that last VA examination regarding the residuals of the 
veteran's prostate cancer was conducted in November 2002, 
which is over 4 years ago.  See Proscelle v. Derwinski, 2 
Vet. App. 629, 632 (1992) (holding that VA has a duty to 
assist claimants in the development of their claims, 
including the obligation to conduct a "thorough and 
contemporaneous medical examination").  Based on the 
foregoing and the instructions of the Court pursuant to its 
Order, the Board finds that further development of this claim 
is needed.

The Board further notes that the veteran is currently 
evaluated as 40 percent disabling pursuant to Diagnostic 
Codes 7527-7528 for his service-connected residuals of 
prostate cancer, to include voiding dysfunction and 
impotence.  Diagnostic Code 7527 provides that prostate gland 
injuries, infections, hypertrophy, or postoperative residuals 
should be rated as voiding dysfunction or urinary tract 
infection, whichever is predominant. 

Under 38 C.F.R. § 4.115b, it is noted that voiding 
dysfunction should be rated as urine leakage, frequency, or 
obstructed voiding.  In the present case, only the provisions 
associated with urine leakage allow a maximum benefit in 
excess of the 40 percent currently in effect.  Under these 
provisions, a 60 percent rating is warranted where the 
evidence demonstrates leakage requiring the use of an 
appliance or the wearing of absorbent materials which must be 
changed more than 4 times per day.

In addition, in the consolidated appeal of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), the United States Court 
of Appeals for Veterans Claims held that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a service connection 
claim, including the disability rating and effective date of 
an award.  Although the April 2001 rating decision granted 
the veteran's claim of entitlement to service connection, and 
such claim is now substantiated, the record does not reflect 
that VCAA notice as to the service connection claim for 
residuals of prostate cancer had been provided to the 
veteran.  As such, VA's notice obligations under 38 U.S.C.A. 
§ 5103(a) remains applicable.    Because the Court's decision 
is premised on the five elements of a service connection 
claim, it is the consensus opinion within VA that the 
analysis employed can be analogously applied to any matter 
that involves any one of the five elements of a "service 
connection" claim, to include an increased rating claim.  In 
this case, the veteran was not provided with notice of the 
type of evidence necessary to establish a disability rating 
or effective date for the claims on appeal.  As these 
questions are currently involved, proper notice under 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) should be 
provided to inform the veteran that a disability rating and 
effective date will be assigned in the event of award of 
benefits, and also includes an explanation of the type of 
evidence needed to establish a disability rating and 
effective date.

Accordingly, the case is REMANDED for the following action:

1.  Issue a VCAA notice letter for the 
issue on appeal in accordance with 38 
U.S.C.A. §§ 5102, 5103, and 5103A (West 
2002), 38 C.F.R. § 3.159 (2006), 
Quartuccio v. Principi, 16 Vet. App. 183 
(2002), Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006), and any other 
applicable legal precedent.  Include an 
explanation of the information and 
evidence needed to establish a disability 
rating and effective date in the event of 
award of any benefit sought, per Dingess.

Request that the veteran furnish the 
names, addresses, and dates of treatment 
of all medical providers from whom he has 
received treatment for his prostate 
cancer and residuals thereof from August 
2003 until present.

After securing the necessary 
authorizations for release of this 
information, try to obtain copies of all 
treatment records referred to by the 
appellant, including from any private 
medical provider and any identified VA 
medical facility.

2.  After associating with the claims 
file all evidence or responses obtained 
in connection with the above development, 
schedule the veteran for a VA 
genitourinary examination by an 
appropriate specialist, if available, to 
determine the current nature and extent 
of the veteran's service-connected 
prostate cancer and residuals thereof, 
including voiding dysfunction (i.e. urine 
leakage) and impotence.  Any necessary 
tests should be performed.  The examiner 
should specifically note whether the 
veteran has incontinence which requires 
the wearing of absorbent material, and if 
so, the examiner should report the number 
of times per day such materials must be 
changed.

The veteran's claims file is to be 
furnished to the examiner, for his or her 
review and referral, prior to this 
examination.  The examiner should 
specifically note that the claims file 
was reviewed.  All tests indicated are to 
be accomplished and all findings and 
reasons are to be set forth in the 
examination report and accompanied by 
complete rationales.
  
3.  Following completion of the above, 
review all evidence and determine whether 
the veteran's claim may be granted.  
Consider the applicability of staged 
ratings.  Fenderson v. West, 12 Vet. App. 
119, 126 (1999).  If not, the veteran and 
his representative should be furnished an 
appropriate Supplemental Statement of the 
Case and be provided an opportunity to 
respond.  The case should then be 
returned to the Board for further 
appellate consideration, as appropriate.


The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).





_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



